Dissenting Opinion by
President Judge Bowman:
Emerging from the procedural morass of this appeal are several related issues centering upon the power and authority conferred upon the Insurance Commissioner by section 6124 of the Nonprofit Corporation Law of 1972, 40 Pa. C.S. §6124.1
In disapproving a proposed contract between a hospital plan corporation (Blue Cross of Lehigh Valley) and its participating hospitals, the Insurance Commissioner assigned five reasons for his action, four of which are in issue here. In doing so, he purportedly acted under the authority conferred upon him by these statutory provisions.
As I understand the majority opinion of this Court, the Commissioner acted beyond the bonds of his authority in disapproving the proposed contract because it did not require the contracting parties to follow his recommendations and/or department regulations regarding hospital cost programs as found in previously published “guidelines,” or otherwise. I share this view.
I dissent, however, from the majority view that the remaining contested reasons assigned by him in disapproving the contract are within his power to impress upon the contracting parties.
*22The remaining three reasons involve his insistence that any such contract includes (1) submission of hospital budgets to Blue Cross for its review and comment thereon, (2) a cost ceiling for reimbursement purposes, and (3) a limitation on reimbursement related to minimum level of occupancy. In my opinion, the first of these three remaining reasons is meaningless vis-a-vis the acknowledged power of the Commissioner to approve rates of 'payments to hospitals by hospital plan corporations, and is patently an attempt by the Commissioner to do indirectly that which the majority acknowledges he cannot do directly, i.e., control hospital cost programs. The second and third remaining reasons, while superficially related to his power to approve rates of payments to hospitals, upon scrutiny, reveal a want of any significant correlation to such rates and again demonstrate his intent and attempts to inject himself into the. role of superadministrator of hospitals participating in such health delivery programs, a subject on which his expertise is not acknowledged.
As I view the role of the Commissioner and the Insurance Department under this statute, it cannot be questioned that rates to subscribers and rates of payments to hospitals are subject to his approval after appropriate hearing on the subject of such rates. However, he cannot under his authority to approve “contracts entered into by any such [hospital plan] corporation with any hospital,” as a condition to such approval, require adoption of hospital cost programs or hospital management and administrative policies representative of what he conceives to be programs or policies which, if adopted, may reduce costs and hence, may reduce rates.
By conferring upon the Commissioner the limited powers expressed in section 6124, the legislature certainly did not intend to repose in him the role of autocrat of the health delivery system in Pennsylvania.
*23A review of the history of this controversy, as revealed by the record in this appeal, discloses, in my opinion, a blatant attempt by the former Commissioner and followed by the present Commissioner to indirectly do what he is without authority to directly do, namely, assume superintendency over hospital administration and fiscal management. Even if one assumes that he has power and authority to insist upon inclusion in such contracts provisions covering the subjects of his second, third and fourth reasons for disapproving the proffered contract, I think the record can only support a conclusion that he abused his discretion in doing so.
I would reverse the Commissioner disapproving the proposed contract and remand the matter to him for further proceedings incident to which public hearing should be afforded to all parties in interest, including the proposed contracting hospitals. If he is to question the rates to be charged by such hospitals, his intent to do so should be clearly expressed and the reasonableness of such rates determined not by what the Commissioner subjectively believes to constitute good hospital fiscal and management policy as directly related to rates but what the evidence discloses.

. The full text of which is set forth in the majority opinion.